MEMORANDUM **
Gerry Williams, a California state prisoner, appeals from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that prison guards violated his Eighth Amendment rights by acting with deliberate indifference to his medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Balint v. Carson City, 180 F.3d 1047, 1050 (9th Cir.1999). We vacate and remand.
The district court concluded that Williams failed to raise a triable issue as to whether the alleged delay by defendants Tuntakit and Roach in calling for medical assistance was the actual and proximate cause of Williams’s pain. However, the record shows that the pain subsided only after Williams was administered treatments in addition to nitroglycerin tablets. Viewing this evidence in the light most favorable to Williams, a reasonable jury could conclude the prison guards’ inaction caused Williams to suffer a constitutional injury. See McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.1992) (stating that the “unnecessary and wanton infliction of pain” constitutes a violation of the Eighth Amendment), rev’d on other grounds, WMX Tech., Inc. v. Miller, 104 F.3d 1133 (9th Cir.1997).
Accordingly, we vacate the judgment and remand to the district court for further proceedings.
Each party shall bear its own costs.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.